             Case 5:19-cr-00104-gwc Document 1 Filed 07/11/19 Page 1 of 2

                                                                                U.S. D!SiRIC f COURT_
                                                                               Ol'STRIC T Of VERMONI
                                                                                        FILE"D
                             UNITED STATES DISTRICT COURT
                                       FOR THE                                 741, JUL I l PH 2: 40
                                 DISTRICT OF VERMONT
                                                                                        c .ERK

UNITED STATES OF AMERICA,                            )
                                                                                BY DEPUTY - --
                                                                                          LER'
                                                     )
       V.                                            )       Criminal No.   5:tct-cr -/oL/-/
                                                     )
CHAZ CLARK, a.k.a. "D,"                              )
     Defendant                                       )

                                         INDICTMENT

The Grand Jury charges:

                                          COUNT ONE

       From in or about March 2019 to on or about May 28, 2019, in the District of Vermont

and elsewhere, the defendant, CHAZ CLARK, a.k.a. "D," knowingly and willfully conspired

with others, known and unknown to the grand jury, to distribute heroin, a schedule I controlled

substance, cocaine base, a schedule II controlled substance, and fentanyl, a schedule II controlled

substance.

       With respect to CHAZ CLARK, a.k.a. "D," his conduct as a member of the conspiracy,

including the reasonably foreseeable conduct of other members of the conspiracy, involved 100

grams or more of a mixture or substance containing a detectable amount of heroin and 28 grams

or more of a mixture or substance containing a detectable amount of cocaine base.

                    (21 U.S.C. § 841(a)(l), 84l(b)(l)(B), 841(b)(l)(C), 846)




                                                 1
          Case 5:19-cr-00104-gwc Document 1 Filed 07/11/19 Page 2 of 2




                                          COUNT TWO

       On or about May 28, 2019, in the District of Vermont, the defendant, CHAZ CLARK,

a.k.a. "D", knowingly and intentionally possessed with intent to distribute fentanyl, a Schedule II

controlled substance, and heroin, a Schedule I controlled substance.

                             (21 U.S.C. §§ 841(a)(l), 841(b)(l)(C))

                                                     A TRUE BILL




-----'~
      --'--_- __t_, _1/,,4.
                       _ _ _ (by JJB)
CHRISTINA E. NOLAN
United States Attorney
Burlington, Vermont
July 11 , 2019




                                                2
